Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 were received on 4/15/2020.  A preliminary amendment was received on 4/28/2020 whereby claim 9 was amended to only depend on claim 1.  Accordingly, claims 1-17 are pending and hereby examined in this office action.
Double Patenting
Claims 1 & 10 of this application are patentably indistinct from claims 2 & 10 of Application No. 16/849,952. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 10 of copending Application No. 16/849,952 in view of Pre-grant Publication No.: US 2012/0166229 A1, hereinafter “Collins.”  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1:
16/849,195
Co-pending: 16/849,952

obtain a plurality of parameters that are related to a shipment of a certain cargo along a certain journey;
obtain a plurality of parameters that are related to transporting a certain cargo from an origin to a destination;


define a plurality of combinations of one or more of 

analyze the obtained parameters and to determine a predicted Extent of Loss (EoL) that is related to the obtained parameters;
predict an extent of loss (EoL) per each combination.

report the predicted EoL.



The co-pending application teaches obtaining parameters related to shipping cargo and predicting an Extent of Loss related to the parameters.  However, the co-pending application doesn’t explicitly teach reporting the predicted extent of loss.  Collins teaches reporting the predicted Extent of Loss to a client. (Collins [0019], “An insurance company may…provide the risk data (e.g., to one or more clients)…”; See also [0020], [0021])
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filing date of the claimed invention to combine the teachings of the co-pending application with the teachings of Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The dependent claims 2-9 as a whole are also rejected as they depend on claim 1.
Claim 10:
16/849,195
16/849,952

obtain a plurality of parameters that are related to a shipment of a certain cargo along a certain journey;
obtain a plurality of parameters that are related to transporting a certain cargo from an origin to a destination;


define a plurality of combinations of one or more parameters of the plurality of 

analyze the obtained parameters for determining a predicted Extent of Loss (EoL) that is related to the obtained parameters;
to predict an extent of loss (EoL) per each combination.

report the predicted EoL.



The co-pending application teaches obtaining parameters related to shipping cargo and predicting an Extent of Loss related to the parameters.  However, the co-pending application doesn’t explicitly teach reporting the predicted Extent of Loss.  Collins teaches reporting the predicted Extent of Loss to a client. (Collins [0019], “An insurance company may…provide the risk data (e.g., to one or more clients)…”; See also [0020], [0021])
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filing date of the claimed invention to combine the teachings of the co-pending application with the teachings of Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The dependent claims 11-17 as a whole are also rejected as they depend on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls into the category of a computer program product.
Claim 10 falls into the category of a system.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) -The claim recites [] obtain[ing] a plurality of parameters that are related to a shipment of a certain cargo along a certain journey; analyz[ing] the obtained parameters and [] determin[ing] a predicted Extent of Loss (EoL) that is related to the obtained parameters; and report[ing] the predicted EoL.  The claim, under its broadest reasonable interpretation, is directed to predicting the extent of loss of a shipment of a cargo.  The idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable memory device comprising executable instructions that when executed cause a processor at a Loss-Analyzer Unit (LAU) to… are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 further narrows the abstract idea of claim 1 and adds the additional element of a predictive model that is configured to predict the EoL that is related to the obtained parameters.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites the same abstract idea as claim 1 and merely further narrows the additional element of a memory device to a read/write hard disc. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) -The claim recites [] obtain[ing] a plurality of parameters that are related to a shipment of a certain cargo along a certain journey; analyz[ing] the obtained parameters and [] determin[ing] a predicted Extent of Loss (EoL) that is related to the obtained parameters; and report[ing] the predicted EoL.  The claim, under its broadest reasonable interpretation, is directed to predicting the extent of loss of a shipment of a cargo.  The idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable memory device comprising executable instructions that when executed cause a processor at a Loss-Analyzer Unit (LAU) to… are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 10 and adds the additional element of implementing a predictive model that is configured. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pre-grant Publication No.: US 2012/0166229 A1, hereinafter “Collins.”
Claim 1 (original): Collins, as shown, teaches:
A non-transitory computer readable memory device comprising executable instructions that when executed cause a processor at a Loss-Analyzer Unit (LAU) to: (Collins [0032]) 
i. obtain a plurality of parameters that are related to a shipment of a certain cargo along a certain journey; (Collins [0019]-[0021], “An insurance company may, for example, determine risk data…Client-related risk data may comprise, for example, risk data provided by a client…risk data descriptive of one or more areas or objects associated with the client…”; See also [0022]-[0024], [0042], [0047], [0051]) 
ii. analyze the obtained parameters and to determine a predicted Extent of Loss (EoL) that is related to the obtained parameters; (Collins [0019], “An insurance company may…process the risk data…”; [0061], “the method 400 may determine risk data, at 402. As described herein, for example, data regarding…predicted risk of an object and/or area may be received from one or more sources…”; See also [0021], [0036]-[0042]) 
iii. report the predicted EoL. (Collins [0019], “An insurance company may…provide the risk data (e.g., to one or more clients)…”; See also [0020])
Claim 2 (original): Collins, as shown above, teaches all the limitations of claim 1.  Collins also teaches:
wherein the obtained parameters contain a parameter selected from a group of parameters consisting of: a type of the certain cargo; a season of the year that is related to the certain journey; a type of vehicle; and a path of the certain journey. (Collins [0049], [0050], “the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 2 herein) for a plurality of objects and/or areas… Such categories may include, but are not limited to, for example, a transportation conduit category containing a transportation conduit object and/or area… a transportation conduit object and/or area may generally comprise one or more transportation pathways such as sidewalks, paths, streets, highways, canals, seaways and/or shipping lanes…”)
Claim 3 (original): 
wherein the EoL is expressed by two or more ranks. (Collins [0054], “the risk zone data processing device 310 may perform various processing functions (such as the processes 200, 500 and/or method 400 described in conjunction with FIG. 2, FIG. 4, and/or FIG. 5 herein, or any portions, steps, and/or procedures thereof) on the aggregated risk zone data, including computation of a risk zone model. The results of such processing may, according to some embodiments, comprise definition of one or more risk zone metrics such as risk zone ranks, scores, tiers, and/or indices associated with the risk zone model… The risk zone data processing device 310 may also or alternatively store one or more qualitative and/or quantitative risk zone scores, ranks, tiers, and/or indices associated with the objects and/or areas.”; See also [0073])
Claim 4 (original): Collins, as shown above, teaches all the limitations of claim 3. Collins also teaches:
further comprising an executable instruction that when executed causes the LAU to determine a predicted rank of the EoL by calculating a probability per each rank and selecting the rank that is associated with a highest probability as the predicted rank of the EoL. (Collins [0076], “In some embodiments, the routing method window 630 may comprise a plurality of risk zone-based routing options 634. The routing options may provide the "Least Risky" route, which would provide the route having the lowest level of risk. Risk zone data may be combined and/or analyzed together with typical roadway and/ or travel data, for example, to allow the program underlying the interface 600 to determine not only the "shortest" route from A to B, but the "Least Risky & Shortest" route, for example. As shown, the user may select the routing method to be a "Less Risky" route, a "Less Risky & Fastest" route, a "Less Risky & Shortest" route, an overall "Least Risky" route, a "Least Risky & Fastest" route, and/or a "Least Risky & Shortest" route. The different risk zone-based routing options 634 are presented for exemplary purposes only. Fewer, more, and/or different risk zone-based routing options 634 may be presented to 
Claim 5 (original): Collins, as shown above, teaches all the limitations of claim 1.  Collins also teaches:
wherein the instruction to analyze the obtained parameters is implemented by a predictive model that is configured to predict the EoL that is related to the obtained parameters. (Collins [0055], “Such processing and/or predictive modeling may be performed, for example, by the risk zone data aggregator device 308 and/or the risk zone data processing device 310.”; See also [0040], [0054], [0067], [0101], [0123])
Claim 6 (original): Collins, as shown above, teaches all the limitations of claim 1. Collins also teaches:
wherein the plurality of parameters are obtained from a Form That Describes a Loss (FTDL). (Collins [0022], “The data indicative of risk may, for example, comprise data descriptive of events that have occurred in association with the object and/or…other forms or types of losses or casualties…”; [0034], “risk zone data 202a-n from a plurality of data sources may be gathered...risk zone data 202a may, for example, be descriptive of insurance company claim data…”; See also [0101])
Claim 7 (original): Collins, as shown above, teaches all the limitations of claim 6.  Collins also teaches:
wherein the EoL is related to a shipment that is disclosed in the FTDL. (Collins [0022], “The data indicative of risk may, for example, comprise data descriptive of events that have occurred in association with the object and/or…other forms or types of losses or casualties…”; [0034], “risk zone data 202a-n from a plurality of data sources may be gathered...risk zone data 202a may, for example, be descriptive of insurance company claim data…”; See also [0101])
Claim 8 (original): Collins, as shown above, teaches all the limitations of claim 6.  Collins also teaches:
wherein predicting the EoL is performed for an FTDL that is related to a valid loss. (Collins [0045], “the process 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250)…one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, first risk zone data 202a of the object or related objects may be gathered and/or otherwise obtained. According to some embodiments, such risk zone data 202a-n may comprise data indicative of a level of risk of the object and/or area (are area in which the object was located) at the time of casualty or loss ( e.g., as defined by the one or more claims 260). Information on claims 260 may be provided to the risk zone processing 210, risk assessment 230, and/or premium calculation 240 to update, improve, and/or enhance these procedures and/or associated software and/or devices.”; See also [0047], [0101])
Claim 9 (currently amended): Collins, as shown above, teaches all the limitations of claim 1.  Collins also teaches:
wherein the memory device is read/write hard disc. (Collins [0100], “The memory device 1040 may comprise any appropriate information storage device that is or becomes known or available, including, but not limited to, units and/or combinations of magnetic storage devices (e.g., a hard disk drive)…”)
Claim 10 (original): Collins, as shown, teaches:
A system comprising: a Loss-Analyzer Unit (LAU) that is communicatively coupled with one or more databases (DBs); wherein a processor at the LAU is configured to: (Collins [0032])
obtain a plurality of parameters that are related to a shipment of a certain cargo along a certain journey; (Collins [0019]-[0021], “An insurance company may, for example, determine risk data…Client-related risk data may comprise, for example, risk data provided by a client…risk data descriptive of one or more areas or objects associated with the client…”; See also [0022]-[0024], [0042], [0047], [0051])
analyze the obtained parameters for determining a predicted Extent of Loss (EoL) that is related to the obtained parameters; (Collins [0019], “An insurance company may…process the risk data…”; [0061], “the method 400 may determine risk data, at 402. As described herein, for example, data regarding…predicted risk of an object and/or area may be received from one or more sources…”; See also [0021], [0036]-[0042])
report the predicted EoL. (Collins [0019], “An insurance company may…provide the risk data (e.g., to one or more clients)…”; See also [0020])
Claim 11 (original): Collins, as shown above, teaches all the limitations of claim 10.  Collins also teaches:
wherein the plurality of parameters are obtained from a Form That Describes a Loss (FTDL). (Collins [0022], “The data indicative of risk may, for example, comprise data descriptive of events that have occurred in association with the object and/or…other forms or types of losses or casualties…”; [0034], “risk zone data 202a-n from a plurality of data sources may be gathered...risk zone data 202a may, for example, be descriptive of insurance company claim data…”; See also [0101])
Claim 12 (original): Collins, as shown above, teaches all the limitations of claim 11.  Collins also teaches:
wherein the predicted EoL is related to a shipment that is disclosed in the FTDL. (Collins [0022], “The data indicative of risk may, for example, comprise data descriptive of events that have occurred in association with the object and/or…other forms or types of losses or casualties…”; [0025], 
Claim 13 (original): Collins, as shown above, teaches all the limitations of claim 11.  Collins also teaches:
wherein predicting the EoL is executed for an FTDL that is related to a valid loss. (Collins [0045], “the process 200 may also or alternatively comprise one or more actions associated with claims 260. In the insurance context, for example, after an insurance product is provided and/or policy is issued (e.g., via the insurance policy quote and issuance 250)…one or more insurance claims 260 may be filed against the product/policy. In some embodiments, such as in the case that a first object associated with the insurance policy is somehow involved with one or more insurance claims 260, first risk zone data 202a of the object or related objects may be gathered and/or otherwise obtained. According to some embodiments, such risk zone data 202a-n may comprise data indicative of a level of risk of the object and/or area (are area in which the object was located) at the time of casualty or loss (e.g., as defined by the one or more claims 260). Information on claims 260 may be provided to the risk zone processing 210, risk assessment 230, and/or premium calculation 240 to update, improve, and/or enhance these procedures and/or associated software and/or devices.”; See also [0047], [0101])
Claim 14 (original): Collins, as shown above, teaches all the limitations of claim 10.  Collins also teaches:
wherein the obtained parameters contain a parameter selected from a group of parameters consisting of: a type of the certain cargo; a season of the year that is related to the certain journey, a type of vehicle, and a path of the certain journey. (Collins [0049], [0050], “the system 300 may be configured to gather, aggregate, and/or process risk zone data (e.g., the risk zone data 202a-n of FIG. 
Claim 15 (original): Collins, as shown above, teaches all the limitations of claim 10.  Collins also teaches:
wherein the EoL is expressed by two or more ranks. (Collins [0054], “the risk zone data processing device 310 may perform various processing functions (such as the processes 200, 500 and/or method 400 described in conjunction with FIG. 2, FIG. 4, and/or FIG. 5 herein, or any portions, steps, and/or procedures thereof) on the aggregated risk zone data, including computation of a risk zone model. The results of such processing may, according to some embodiments, comprise definition of one or more risk zone metrics such as risk zone ranks, scores, tiers, and/or indices associated with the risk zone model… The risk zone data processing device 310 may also or alternatively store one or more qualitative and/or quantitative risk zone scores, ranks, tiers, and/or indices associated with the objects and/or areas.”; See also [0073])
Claim 16 (original): Collins, as shown above, teaches all the limitations of claim 15.  Collins also teaches:
wherein the processor determines a predicted rank of the EoL by calculating a probability per each rank and selecting a rank that is associated with a highest probability as the predicted rank of the EoL. (Collins [0076], “In some embodiments, the routing method window 630 may comprise a plurality of risk zone-based routing options 634. The routing options may provide the "Least Risky" route, which would provide the route having the lowest level of risk. Risk zone data may be combined and/or analyzed together with typical roadway and/ or travel data, for example, to allow the program underlying the interface 600 to determine not only the "shortest" route from A to B, but the "Least Risky & Shortest" 
Claim 17 (original): Collins, as shown above, teaches all the limitations of claim 10.  Collins also teaches:
wherein the processor analyzes the obtained parameters by implementing a predictive model that is configured to calculate a probability that a certain EoL is related to the obtained parameters. (Collins [0055], “Such processing and/or predictive modeling may be performed, for example, by the risk zone data aggregator device 308 and/or the risk zone data processing device 310.”; See also [0040], [0054], [0067], [0101], [0123])
Related but not cited prior art
Murthy (PG Pub: US 2015/0254600 A1) teaches a system and method for assessing and predicting the amount of damage cargo might incur during transportation.
Williams (US Patent No.: 10,984,368 B2) teaches systems and methods for managing shipped objects and determine the risk of damage associated with the object(s).
Jones (PG Pub: US 2019/0114714 A1) teaches using a network of multi-functional sensors of various types and related technologies to minimize and/or recoup quality shortfall (inherent vice) of cargo (land, marine, and air), especially environmentally sensitive cargos.
Miller (US Patent No.: 8,484,066 B2) teaches systems and methods for monitoring risks associated with at least one business process such as container shipping.
Harrell (PG Pub US 2002/0156656 A1) teaches methods for selling marine cargo insurance in a network environment.
Sharma (PG Pub US 2015/0039347 A1) teaches systems and method for proactively managing intervention activated associated with the delivery of at least one package and the settlement of costs incurred thereby.
Wargin (US Patent No.: 7,933,786 B2) teaches a collaborative intelligent task processor configured to collaboratively operate to complete one or more tasks associated with an insurance claim.
Lentz (Lentz, Bill, "The Expanding Use of Predictive Analytics in Claims Management," April 2018, General Reinsurance Corporation. (Year: 2018)) teaches using predictive modelling to compare factors associated with new and pending claims against those of past losses which uses past claim data to anticipate the future.
Nekrasov (H. A. Nekrasov et al., "Predicting of Potential Risks and Revealing of the Facts of Possible Threats in the Organization of the Transport Safety Processes," 2018 IEEE International Conference "Quality Management, Transport and Information Security, Information Technologies" (IT&QM&IS), 2018) also teaches predicting risk using historical data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	2/18/2022